J-S65032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

BROOKE A. KEEFER,

                            Appellant                    No. 261 WDA 2016


            Appeal from the Judgment of Sentence February 5, 2016
               in the Court of Common Pleas of Somerset County
              Criminal Division at Nos.: CP-56-SA-0000083-2015
                            CP-56-SA-0000084-2015


BEFORE: LAZARUS, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED SEPTEMBER 22, 2016

        Appellant, Brooke A. Keefer, appeals pro se1 from the judgment of

sentence imposed on February 5, 2016, following his nonjury conviction of

two summary offenses, disorderly conduct2 and public drunkenness,3 arising

out of two separate incidents.          For the reasons discuss below, we dismiss

this appeal.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   Appellant chose to represent himself throughout the proceedings in the
trial court.
2
    18 Pa. C.S.A. § 5503(a)(3).
3
    18 Pa. C.S.A. § 5505.
J-S65032-16


      On July 1, 2015, Appellant summoned the Somerset Borough police,

claiming that his girlfriend and his neighbor assaulted him. (See Trial Court

Opinion, 5/06/15 at 1-2).     After determining that there was no validity to

Appellant’s claim, the police transported him to a hospital for a mental

health evaluation, based upon his behavior during the investigation. (See

id. at 2).   Appellant behaved in a “loud and disruptive” manner in the

emergency room, causing the police to issue a citation for disorderly

conduct. (Id. at 2-3).

      On July 3, 2015, the Somerset Borough police responded to a

complaint that Appellant had threatened people. (See id. at 3). The police

observed Appellant cursing and threatening people on the street, while

carrying a baseball bat.       (See id.).    Appellant was “staggering and

stumbling,” smelled of alcohol, had bloodshot eyes, and slurred his speech.

(See id.). The police arrested him for public drunkenness. (Id. at 4).

      On September 17, 2015, the magisterial district judge found Appellant

guilty of disorderly conduct and, on October 7, 2015, found him guilty of

public drunkenness.      Appellant, acting pro se, filed a de novo summary

appeal. The trial court held a consolidated hearing on February 5, 2016, and

found Appellant guilty.     It immediately sentenced Appellant to pay an

aggregate fine of one hundred and twenty-five dollars, the costs of

prosecution, the costs of the appeal, and an aggregate sum of sixty-one

dollars in fees. The instant timely appeal followed.


                                     -2-
J-S65032-16




      On February 19, 2016, the trial court ordered Appellant to file a

concise statement of errors complained of on appeal.            See Pa.R.A.P.

1925(b). Appellant did not file his concise statement of errors complained of

on appeal until March 30, 2016. On May 6, 2016, the trial court issued an

opinion, stating that it believed Appellant had waived all issues on appeal

because of his failure to file a timely Rule 1925(b) statement. (See Trial Ct.

Op., at 4); Pa.R.A.P. 1925(a).

      Appellant’s “briefs” in this matter consist of two separate packets of

paper. The first, filed in this Court on June 2, 2016, includes a page and a

half letter complaining of rampant civil rights violations in Somerset County,

which does include a partial description of the events of July 1, 2015, that

gave rise to the charge of disorderly conduct.       (See Appellant’s Brief 1,

6/02/16, at unnumbered pages 1-2). It then details Appellant’s contention

that beginning in 1977 and continuing until the present, he has been the

victim of a plot by Somerset County officials. (See id. at unnumbered pages

3-12).   Appellant includes his version of the events that gave rise to the

instant charges. (See id. at unnumbered pages 10-12). He has attached to

that a copy of an April 6, 2016 letter from the Office of the Attorney General,

and the transcript of the trial court proceedings in the instant matter.

      The second packet, filed in this Court on July 11, 2016, consists of an

eleven-page letter again detailing an alleged decades-long conspiracy to


                                     -3-
J-S65032-16


harm Appellant and his family, waged by various officials from Somerset

County.   (See Appellant’s Brief 2, 7/11/16, at unnumbered pages 1-11).

Again, Appellant does include his version of the events on July 3 and 5,

2015. (See id. at unnumbered pages 9-11).

     Appellant’s “briefs” utterly fail to comply with our appellate rules.

Pursuant to Pennsylvania Rule of Appellate Procedure 2111:

     (a) General rule.─The brief of the appellant, except as
     otherwise prescribed by these rules, shall consist of the following
     matters, separately and distinctly entitled and in the following
     order:
           (1) Statement of jurisdiction.

           (2) Order or other determination in question.

          (3) Statement of both the scope of review and the
     standard of review.

           (4) Statement of the questions involved.

           (5) Statement of the case.

           (6) Summary of argument.

           (7) Statement of the reasons to allow an appeal to
     challenge the discretionary aspects of a sentence, if applicable.

           (8) Argument for appellant.

           (9) A short conclusion stating the precise relief sought.

           (10) The opinions and pleadings specified in Subdivisions
     (b) and (c) of this rule.

           (11) In the Superior Court, a copy of the statement of
     errors complained of on appeal, filed with the trial court
     pursuant to Rule 1925(b), or an averment that no order
     requiring a statement of errors complained of on appeal
     pursuant to Pa.R.A.P. 1925(b) was entered.

                                    -4-
J-S65032-16



Pa.R.A.P. 2111.

     Pennsylvania Rule of Appellate Procedure 2119 provides:

     (a) General rule. The argument shall be divided into as many
     parts as there are questions to be argued; and shall have at the
     head of each part--in distinctive type or in type distinctively
     displayed--the particular point treated therein, followed by such
     discussion and citation of authorities as are deemed pertinent.

     (b) Citations of authorities. Citations of authorities in briefs
     shall be in accordance with Pa.R.A.P. 126 governing citations of
     authorities.

     (c) Reference to record. If reference is made to the pleadings,
     evidence, charge, opinion or order, or any other matter
     appearing in the record, the argument must set forth, in
     immediate connection therewith, or in a footnote thereto, a
     reference to the place in the record where the matter referred to
     appears (see Pa.R.A.P. 2132).

     (d) Synopsis of evidence. When the finding of, or the refusal
     to find, a fact is argued, the argument must contain a synopsis
     of all the evidence on the point, with a reference to the place in
     the record where the evidence may be found.

     (e) Statement of place of raising or preservation of issues.
     Where under the applicable law an issue is not reviewable on
     appeal unless raised or preserved below, the argument must set
     forth, in immediate connection therewith or in a footnote
     thereto, either a specific cross-reference to the page or pages of
     the statement of the case which set forth the information
     relating thereto as required by Pa.R.A.P. 2117(c), or
     substantially the same information.

     (f) Discretionary aspects of sentence. An appellant who
     challenges the discretionary aspects of a sentence in a criminal
     matter shall set forth in a separate section of the brief a concise
     statement of the reasons relied upon for allowance of appeal
     with respect to the discretionary aspects of a sentence. The
     statement shall immediately precede the argument on the merits
     with respect to the discretionary aspects of the sentence.


                                    -5-
J-S65032-16


Pa.R.A.P. 2119.

      In this case, Appellant has failed to comply with the mandates of Rules

2111 and 2119.      “When issues are not properly raised and developed in

briefs, and when the briefs are wholly inadequate to present specific issues

for review, a court will not consider the merits thereof.” Commonwealth v.

Sanford, 445 A.2d 149, 150 (Pa. Super. 1982) (citations omitted).

             Although this Court is willing to liberally construe materials
      filed by a pro se litigant, pro se status confers no special benefit
      upon the appellant. To the contrary, any person choosing to
      represent himself in a legal proceeding, must, to a reasonable
      extent, assume that his lack of expertise and legal training will
      be his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006), appeal

denied, 918 A.2d 747 (Pa. 2007) (citations omitted).

      Here, Appellant’s “briefs” do not contain any argument, a statement of

the questions involved, or any citation to legal authority as required by

Pennsylvania Rules of Appellate Procedure 2111 and 2119.              Thus, the

defects in Appellant’s brief are significant and substantially encumber our

appellate review.   See Pa.R.A.P. 2101 (“if the defects are in the brief or

reproduced record of the appellant and are substantial, the appeal or other

matter may be quashed or dismissed.”).        Accordingly, because Appellant’s

briefs are defective to the point that they constitute a violation of Pa.R.A.P.




                                      -6-
J-S65032-16


2101, we dismiss the appeal.4            See Sanford, supra at 150; see also

Pa.R.A.P. 2101.

       Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2016




____________________________________________


4
  Moreover, even if we did not dismiss the appeal based upon Appellant’s
deficient “briefs”, we would still find all of his issues waived because of his
failure to file a timely Rule 1925(b) statement. See Commonwealth v.
Castillo, 888 A.2d 775, 776 (Pa. 2005); Commonwealth v. Butler, 812
A.2d 631, 634 (Pa. 2002).



                                           -7-